Citation Nr: 0417014	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  02-16 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from June 1940 to May 
1948 and from June 1948 to March 1960.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.

In a May 2002 letter, the RO advised the veteran of the 
action taken on his claim, and that a copy of the letter had 
been sent to the Georgia Department of Veterans Service 
(GDVS) because he had appointed that service organization as 
his accredited representative.  However, according to a July 
2002 memorandum, in a telephone call with an RO 
representative, the veteran said he had not appointed the 
GDVS as his accredited representative, as he had then lived 
in New Mexico for many years.  In a September 2002 written 
statement, the veteran requested that the Georgia Department 
of Veterans Service be removed as his appointed service 
organization representative, and he did not appoint a new 
accredited representative.  The Board is of the opinion that 
all due process requirements were met regarding the 
appointment of an accredited representative in the claim on 
appeal.

In an August 2003 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
post-traumatic stress disorder.  In a September 2003 rating 
decision, the RO granted service connection and compensable 
disability evaluations for gastroesophageal reflux disease 
and for a colon disorder, and also awarded a 10 percent 
disability evaluation for laparotomy scars.  There is no 
indication in the file that the veteran appealed any of those 
decisions.  


FINDINGS OF FACT

1.  A VA audiological examination in April 2002 showed pure 
tone thresholds in four frequencies from 1,000 to 4,000 Hertz 
that averaged 44 decibels in the veteran's service-connected 
left ear, with speech recognition of 82 percent, 
corresponding to Level III hearing.  Pure tone thresholds 
averaged 43 decibels in the veteran's service-connected right 
ear, with speech recognition of 88 percent, corresponding to 
Level II hearing.

2.  A VA outpatient audiological examination in January 2003 
showed pure tone thresholds in four frequencies from 1,000 to 
4,000 Hertz that averaged 45 decibels in the veteran's 
service-connected left ear, with speech recognition of 88 
percent, corresponding to Level II hearing.  Pure tone 
thresholds averaged 44 decibels in the veteran's service-
connected right ear, with speech recognition of 88 percent, 
corresponding to Level II hearing.


CONCLUSION OF LAW

The schedular criteria for an initial compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5100-5103A, 5106, 5107 (West. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.85-4.87, Diagnostic Code 6100 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A March 2000 VA outpatient record indicates that the veteran, 
who was 79 years of age, was seen in the Audiology Clinic for 
complaints of decreased bilateral hearing after exposure to 
acoustic trauma in service.  It was noted that hearing aids 
were previously prescribed at the VA outpatient clinic in El 
Paso, Texas, but the veteran had not worn them.  A mild to 
moderate sensorineural hearing loss was diagnosed.

In October 2000, the RO received the veteran's claim of 
entitlement to service connection for bilateral hearing loss.  

An October 2001 VA medical record indicates that the veteran 
was seen in the Audiology Clinic for repair of his hearing 
aid.

In April 2002, the veteran underwent VA audiological 
examination.  According to the examination report, the 
veteran complained of bilateral hearing loss since exposure 
to acoustic trauma during combat in service.  He currently 
had hearing difficulty in all situations, with background 
noise and groups of people presenting the greatest problems.  
The veteran denied having tinnitus.  Audiogram findings, in 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
35
45
60
LEFT
15
30
40
45
40

Speech recognition on the Maryland CNC word list was 88 
percent in the veteran's right ear and 82 percent in his left 
ear.  The VA examiner said the pure tone thresholds showed a 
mild-to moderate sensorineural hearing loss above 500 Hertz 
(Hz) in both ears with mild speech impairment.  In the VA 
examiner's opinion, the veteran's hearing loss was at least 
as likely as not related to his exposure to acoustic trauma 
in service.

As noted above, in May 2002 the RO granted the veteran's 
claim for service connection for bilateral hearing loss and 
assigned a noncompensable disability evaluation, from which 
the veteran appealed.

An August 2002 VA medical record indicates that the veteran 
was doing well with his hearing aids.  When seen in the 
Audiology Clinic in October 2002, it was noted that some 
changes were made in the veteran's hearing aids to improve 
overall clarity of sound.

According to VA audiology clinic records dated in January 
2003, the veteran reported that his hearing seemed to have 
decreased, since the previous testing that was performed in 
April 2002.  He requested a new hearing assessment.  
Audiogram findings, in pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

35
35
45
60
LEFT

30
40
50
60

Speech recognition on the Maryland CNC word list was 88 
percent in the veteran's right ear and 88 percent in his left 
ear.  The assessment was that the veteran had remained stable 
since the previous testing in April 2002, and had mild to 
moderately severe sensorineural hearing loss in both ears.

At his April 2003 personal hearing at the RO, the veteran 
testified that he had undergone three hearing tests in at the 
VA Medical Center in Albuquerque, and one test in El Paso, 
Texas.  He said he underwent an audiology test in October 
2002 at the VA outpatient clinic.  The veteran stated that he 
was told his hearing loss was related to service.

II.  Legal Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that the Secretary of Veterans Affairs has filed a 
motion with the U.S. Court of Appeals for Veterans Claims 
seeking review and clarification of the Pelegrini decision, 
cited above.  The Board further finds that the requirements 
of the VCAA have been satisfied in this matter.

In February 2002, the RO provided the appellant with 
correspondence clearly outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed October 2002 statement of 
the case (SOC) and supplemental statement of the case (SSOC) 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claim.  We, therefore, believe that appropriate notice 
has been given in this case.  The Board notes, in addition, 
that a substantial body of lay and medical evidence was 
developed with respect to the appellant's claim, and that the 
SOC and SSOC issued by the RO clarified what evidence would 
be required to establish a compensable evaluation.  The 
appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  Further, the claims file 
reflects that the October 2002 SOC and the March 2004 SSOC 
contained the new duty-to-assist and benefit of the doubt 
regulations codified at 38 C.F.R. §§ 3.102 and 3.159 (2003).  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, that would need to be obtained for a fair disposition 
of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The U.S. Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


B.  Discussion

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2003), represent the 
average impairment of earning capacity resulting from 
disability.  Generally, the degrees of disability specified 
are considered adequate to compensate for a loss of working 
time proportionate to the severity of the disability.  38 
C.F.R. § 4.1.  If the minimum schedular evaluation requires 
residuals and the schedule does not provide a zero-percent 
evaluation, such an evaluation is assigned when the required 
residuals are not shown.  38 C.F.R. § 4.31.

The evaluation of the level of disability is to be based upon 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Once the evidence is assembled, the 
Secretary is responsible for determining whether the 
preponderance of the evidence is for or against the claim, or 
is evenly balanced.

The Board notes that the May 2002 rating decision granted 
service connection and the currently assigned noncompensable 
disability evaluation.  In September 2002, the RO received 
the veteran's claim for a compensable rating for his service- 
connected bilateral hearing loss.  The U.S. Court of Appeals 
for Veterans Claims (Court) has addressed the distinction 
between a veteran's dissatisfaction with the initial rating 
assigned following a grant of entitlement to compensation, 
and a later claim for an increased rating.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The Court noted that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to 
the primary importance of the present level of disability, is 
not necessarily applicable to the assignment of an initial 
rating following an original award of service connection for 
that disability.  Rather, the Court held that, at the time of 
an initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

The veteran's statements regarding the effect that his 
service-connected bilateral hearing loss has had on his life 
have been duly noted by the Board.  In evaluating service-
connected hearing impairment, however, disability ratings are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Acevedo-Escobar v. West, 12 
Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).

Effective June 10, 1999, certain regulatory changes were made 
to the criteria for evaluating audiological disabilities.  
See 64 Fed. Reg. 25,202-210 (1999) (now codified at 38 C.F.R. 
§§ 4.85-4.87).  The veteran's claim for service connection 
for bilateral hearing loss was received at the RO in October 
2000.  The Board notes that the RO evaluated the veteran's 
claim under the new regulations in making its rating decision 
dated in May 2002.

The Board observes that summary information accompanying the 
regulatory changes to the rating criteria for evaluating 
audiologic disabilities specifically indicates that, except 
for certain "unusual patterns of hearing impairment", the 
regulatory changes do not constitute liberalizing provisions.  
38 C.F.R. § 4.86.  The "unusual patterns of hearing 
impairment" include cases where the pure tone thresholds at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hz) is 55 decibels or more, or where the pure tone 
thresholds are 30 decibels or less at 1,000 Hz and 70 
decibels or more at 2000 Hz.  The evidence of record 
indicates that the veteran's bilateral hearing loss pattern 
does not fit the requirements of an unusual pattern of 
hearing impairment.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent, based upon organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry testing 
in the frequencies 1000, 2000, 3000, and 4000 Hertz per 
second.  The rating schedule establishes eleven different 
auditory acuity levels, designated from Level I for 
essentially normal auditory acuity to Level XI for profound 
deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes (DCs) 
6100-6110 (effective prior to June 10, 1999) and 38 C.F.R. §§ 
4.85, 4.87, DC 6100 (effective June 10, 1999).  In situations 
where service connection has been granted for defective 
hearing involving one ear, and the veteran does not have 
total deafness in both ears, a maximum 10 percent evaluation 
is assignable where hearing in the service-connected ear is 
at level X or XI.  See 38 C.F.R. §§ 3.383, 3.385, 4.85, 4.87, 
4.87, Table VII, DCs 6100, 6101 (prior to June 10, 1999) and 
38 C.F.R. §§ 4.85- 4.87, DC 6100 (effective June 10, 1999).

In reaching our determination, the Board observes that both 
the old and new regulations would yield the assignment of a 
noncompensable disability rating for the service-connected 
bilateral hearing loss, by means of a the application of the 
Rating Schedule, under either set of criteria, to the numeric 
designations assigned after audiometric evaluation.  Id.

The results of the April 2002 VA examination indicate that 
there was an average pure tone threshold in the veteran's 
right ear of 43 decibels, with speech recognition of 88 
percent, and an average of 44 decibels, with speech 
recognition of 82 percent in the left ear.  Evaluating these 
test scores based on Table VI, found at 38 C.F.R. § 4.85, 
reflects that the veteran's right ear hearing acuity was at 
Level II and his left ear was at Level III, corresponding to 
the noncompensable percent disability evaluation that is 
currently assigned.

The results of the January 2003 VA outpatient examination 
indicate that there was an average pure tone threshold in the 
veteran's right ear of 44 decibels, with speech recognition 
of 88 percent, and an average of 45 decibels, with speech 
recognition of 88, in the left ear.  Evaluating these test 
scores based on Table VI, at 38 C.F.R. § 4.85, reflects that 
the veteran's right ear hearing acuity is at Level II and his 
left ear is also at Level II, corresponding to the 
noncompensable percent disability evaluation that is 
currently assigned.

These recent levels of hearing acuity, as reflected on Table 
VII of 38 C.F.R. § 4.85, are entitled to a noncompensable 
percent evaluation, and no more.  In order to be assigned a 
10 percent disability rating, the veteran would have to have 
Level V hearing in at least one ear, or Level III hearing in 
one ear and Level IV hearing in the other ear.  None of the 
examination findings on VA examination reflect that level of 
disability.

The Board has carefully considered the veteran's contentions 
in this matter.  The Rating Schedule provides the criteria 
for rating the disabilities and assigning compensation 
benefits.  Again, the criteria encompass what is termed the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  We appreciate the veteran's concern that 
he is unable to hear softly spoken conversation, but no 
specific compensation is provided based upon such inability; 
it is impairment of earning capacity that is paramount.  
Here, the objective evidence is at the crux of the matter, 
and it provides no appropriate basis for granting 
compensation for the level of bilateral hearing loss 
currently demonstrated.

Further, the Board has carefully reviewed the entire record 
in this case, including the testimony presented by the 
veteran at the hearing on appeal; however, the Board does not 
find the evidence to be so evenly balanced that there is 
doubt as to any material issue regarding the matter of an 
increased rating for the service-connected bilateral hearing 
loss.  The preponderance of the evidence is clearly against 
the claim for a higher.  38 U.S.C.A. § 5107(b).

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected 
hearing loss, as the Court indicated can be done in this type 
of case.  Based upon the record, we find that at no time 
since the veteran filed his original claim for service 
connection has the disability on appeal been more disabling 
than as currently rated under the present decision of the 
Board.


ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.




___________________________
	ANDREW J. MULLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



